                                   1

                                   2

                                   3                                  UNITED STATES DISTRICT COURT

                                   4                                 NORTHERN DISTRICT OF CALIFORNIA

                                   5
                                         VICTOR RENE ESTEVEZ,
                                   6                                                       Case No. 19-cv-04461-DMR
                                                        Plaintiff,
                                   7
                                                 v.                                        ORDER TO SHOW CAUSE RE
                                   8                                                       SERVICE OF COMPLAINT
                                         SANOJ DHAMINDRANATH, et al.,
                                   9
                                                        Defendants.
                                  10

                                  11          Plaintiff Victor Rene Estevez filed the complaint in this case on August 1, 2019. Mr. Estevez

                                  12   has applied twice for entry of default, but the requests have been denied due to improper service of
Northern District of California
 United States District Court




                                  13   the complaint. See Docket Nos. 11, 17. Therefore, it appears that the summons and complaint have

                                  14   not yet been served on Defendants. Pursuant to Federal Rule of Civil Procedure 4(m), the court

                                  15   must dismiss an action without prejudice if a defendant is not served within 120 days after the

                                  16   complaint is filed. Accordingly, Mr. Estevez is hereby ORDERED to show cause in writing by no

                                  17   later than February 5, 2020 why this action should not be dismissed without prejudice for failure

                                  18   to serve the summons and complaint on Defendants.

                                  19          The court refers Mr. Estevez to the section “Representing Yourself” on the Court’s website,

                                  20   located at http://cand.uscourts.gov/proselitigants, as well as the Court’s Legal Help Centers for

                                  21   unrepresented parties. In San Francisco, the Legal Help Center is located on the 15th Floor, Room

                                  22   2796, of the United States Courthouse, 450 Golden Gate Avenue, San Francisco. In Oakland, the

                                  23   Legal Help Center is located on the 4th Floor, Room 470S, of the United States Courthouse, 1301

                                  24   Clay Street, Oakland.

                                  25          IT IS SO ORDERED.

                                  26   Dated: January 22, 2020
                                                                                       ______________________________________
                                  27
                                                                                        DONNA M. RYU
                                  28                                                    United States Magistrate Judge
